DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 2/7/22 have been received.  Claims 1  and 9 have been amended. Claims 4-5 and 11-12 have been cancelled. Claims 18-20 are new.
Claim Objections
3.	The objection to claim 9 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 2-3, 6-8, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 recites the limitation "the upstanding wires" in line 8.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the upstanding copper wires" as there is antecedent basis.
7.	Claims 2-3, 6-8, and 18 are rejected as depending from claim 1.
in resin” in line 2.  It is not clear whether it is the same resin or different resin as recited in claim 1 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as “distributed in the resin”.
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the limitation “in which the copper wires extend outwardly a distance of 2 micrometers up to about 30 micrometers” in lines 1-2 which  is more broad than the limitation “each copper wire having a length in a range from 10 micrometers to 30 micrometers” recited in claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites the limitation “in which the plurality of integrally formed copper wires extend outwardly a distance of 2 micrometers up to about 30 micrometers” in lines 1-3 which  is more broad than the limitation “each copper wire of the plurality of integrally formed copper wires has a length in a range from 10 micrometers to 30 micrometers” recited in claim 9 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 1, 3, 7-10, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US2009/0316335) in view of Sato et al. (US2005/0064291). 
Regarding claim 1, Simon discloses  an electrode for a lithium electrochemical cell ([0055]) comprising: a copper foil current collector having opposing surfaces ([0076], [0047], [0058]) and a selected area of at least one of the opposing current collector surfaces being coated with a  layer of particles of active electrode material([0052]); a coated area of the copper foil current collector surface being characterized by a field of upstanding copper wires integrally formed from copper material at the surface of the copper foil current collector with one end of each copper wire integrally attached to the remaining copper surface of the copper foil current collector([0037], [0040]-[0045], Example 1), wherein the upstanding copper wires define different angles with respect to the surface ([0042]) and each copper wire having a length in a range from 500 nm to 100 µm ([0041]) which overlaps the claim range of 10 micrometers to 30 micrometers, thus reading on the limitation.
Simon is explicitly silent to the claimed range however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness 
Continuing with claim 1, Simon discloses  a diameter of 200 nm ([0079]) which is within a range of 100 nanometers to 1 micrometer, thus reading on the limitation; and the  layer of  particles of active electrode material being formed on and within the field of upstanding copper wires and covering outer ends of the copper wires( impregnation or coating [0050], [0052]) but does not explicitly disclose a porous layer of resin-bonded particles of active electrode material and the porous layer of resin-bonded particles of active electrode material being formed on and within the field of upstanding copper wires and covering outer ends of the copper wires.  
Sato teaches the electrode material includes at least one element selected from the group consisting of Si, Sn and Al; the surface of the current collector is provided with protrusions; the electrode material layer is disposed on the surfaces of the current collector and the protrusions; and the protrusion has a portion facing the surface of the current collector other than a portion that is brought into contact with the current collector(abstract). Sato teaches a negative electrode for a non-aqueous electrolyte battery having high properties such as an energy density, charging/discharging cycle property, and the like, and a non-aqueous electrolyte secondary battery can be provided(abstract).  Sato teaches the protrusion may include metallic fibers, when the protrusion includes metallic fibers, since the protrusion can be provided with fine gaps between fibers, it is possible to make it easy to disperse electrolyte into the inside of the electrode material layer([0037]). Sato teaches materials of metal fibers, for example, Cu, when the materials of the metallic fibers are the same materials as those of the current collector, the current collector include a metallic fibers and the protrusions may have a pile shape formed by raising the metallic fibers ([0038]).  Sato teaches the electrode material layer is disposed on the 
It would have been obvious to one of ordinary skill in the art to include in the electrode of Simon, a porous layer of resin-bonded particles of active electrode material and the porous layer of resin-bonded particles of active electrode material being formed on and within the field of upstanding copper wires and covering outer ends of the copper wires as taught by Sato in order to provide a negative electrode for a non-aqueous electrolyte battery having high properties such as an energy density, charging/discharging cycle property.
Regarding claim 3, modified Simon discloses all of the claim limitations as set forth above. Modified Simon further discloses  the copper wires extend outwardly a distance of 500 nm to 100 µm (Simon [0041]) which overlaps the claim range of 2 micrometers up to about 30 micrometers from the remaining copper surface of the copper foil current collector, thus reading on the limitation.
  Modified Simon is explicitly silent to the claimed range however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 7, modified Simon discloses all of the claim limitations as set forth above. Modified Simon further discloses the porous layer further comprises conductive carbon particles distributed in the resin (Sato [0048]-[0049]).  

It would have been obvious to one of ordinary skill in the art to provide in the electrode of modified Simon, the porous layer has a thickness of greater than or equal to about 150 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 9, Simon discloses an electrode for a lithium electrochemical cell ([0055]) comprising: a current collector foil ([0076], [0047], [0058]) comprising copper and a plurality of integrally formed copper wires attached to a surface of the current collector foil, wherein the plurality of integrally formed copper wires define spaces therebetween ([0037], [0040]-[0045], Example 1) and each copper wire of the plurality of integrally formed copper wires has a length in a range from 500 nm to 100 µm ([0041]) which overlaps the claim range
from 10 micrometers to 30 micrometers, thus reading on the limitation.
Simon is explicitly silent to the claimed range however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 9, Simon discloses  a diameter of 200 nm ([0079]) which is within
 a range of 100 nanometers to 1 micrometer, thus reading on the limitation; and a porous electrode material comprising particles of active electrode material disposed in at least a portion of the spaces defined by the plurality of integrally formed copper wires and in which the porous 
Sato teaches the electrode material includes at least one element selected from the group consisting of Si, Sn and Al; the surface of the current collector is provided with protrusions; the electrode material layer is disposed on the surfaces of the current collector and the protrusions; and the protrusion has a portion facing the surface of the current collector other than a portion that is brought into contact with the current collector(abstract). Sato teaches a negative electrode for a non-aqueous electrolyte battery having high properties such as an energy density, charging/discharging cycle property, and the like, and a non-aqueous electrolyte secondary battery can be provided(abstract).  Sato teaches the protrusion may include metallic fibers, when the protrusion includes metallic fibers, since the protrusion can be provided with fine gaps between fibers, it is possible to make it easy to disperse electrolyte into the inside of the electrode material layer([0037]). Sato teaches materials of metal fibers, for example, Cu, when the materials of the metallic fibers are the same materials as those of the current collector, the current collector include a metallic fibers and the protrusions may have a pile shape formed by raising the metallic fibers ([0038]).  Sato teaches the electrode material layer is disposed on the surfaces of the current collector and the protrusions ([0011]) and when the electrode material is in a powder form, the electrode material layer may include a conductive agent, a binder or the like in addition to the electrode material [0048]).  
It would have been obvious to one of ordinary skill in the art to include in the electrode of Simon, a resin as taught by Sato in order to provide a negative electrode for a non-aqueous electrolyte battery having high properties such as an energy density, charging/discharging cycle property.

  Modified Simon is explicitly silent to the claimed range however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 14, modified Simon discloses all of the claim limitations as set forth above. Modified Simon further discloses the porous electrode material  further comprises conductive carbon particles (Sato [0048]-[0049]).  
Regarding claim 15, modified Simon discloses all of the claim limitations as set forth above. Modified Simon does not explicitly disclose the porous electrode material has a thickness of greater than or equal to about 150 micrometers.  
It would have been obvious to one of ordinary skill in the art to provide in the electrode of modified Simon, the porous electrode material has a thickness of greater than or equal to about 150 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 18, modified Simon discloses all of the claim limitations as set forth above. Modified Simon further discloses  the different angles are random(Simon [0042]).  

Regarding claim 20, modified Simon discloses all of the claim limitations as set forth above. Modified Simon further discloses  the different angles are random(Simon [0042]).
15.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US2009/0316335) in view of Sato et al. (US2005/0064291) as applied to claim 1 above, in further view of Kwon et al. (US 2014/0234681). 
Regarding claim 6, modified Simon discloses all of the claim limitations as set forth above. Modified Simon discloses the active electrode material chosen from Sn, SnO2, Bi, an Ni—Sn alloy, an Sb-based alloy, an Fe oxide, a Co oxide or an Ni oxide (Simon [0058]) but does not disclose the active electrode material comprises at least one of graphite particles or lithium titanate particles.  
Kwon teaches an anode for a cable-type secondary battery, more specifically an anode for a cable-type secondary battery, which can prevent the release of an anode active material layer from a wire-type current collector, and a cable-type secondary battery comprising the anode([0002]).  Kwon teaches the anode active material is any one selected from the group consisting of natural graphite, artificial graphite, or carbonaceous material; lithium-titanium complex oxide (LTO), and metals (Me) including Si, Sn, Li, Zn, Mg, Cd, Ce, Ni and Fe; an alloy of the metals; an oxide (MeOx) of the metals; a complex of the metals and carbon; and a mixture thereof([0013]).
It would have been obvious to one of ordinary skill in the art to use in the electrode of modified Simon, the active electrode material comprises at least one of graphite particles or .
16.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US2009/0316335) in view of Sato et al. (US2005/0064291) as applied to claim 9 above, in further view of Kwon et al. (US 2014/0234681). 
Regarding claim 13, modified Simon discloses all of the claim limitations as set forth above. Modified Simon discloses the active electrode material chosen from Sn, SnO2, Bi, an Ni—Sn alloy, an Sb-based alloy, an Fe oxide, a Co oxide or an Ni oxide (Simon [0058]) but does not disclose the active electrode material comprises at least one of graphite particles or lithium titanate particles.  
Kwon teaches an anode for a cable-type secondary battery, more specifically an anode for a cable-type secondary battery, which can prevent the release of an anode active material layer from a wire-type current collector, and a cable-type secondary battery comprising the anode([0002]).  Kwon teaches the anode active material is any one selected from the group consisting of natural graphite, artificial graphite, or carbonaceous material; lithium-titanium complex oxide (LTO), and metals (Me) including Si, Sn, Li, Zn, Mg, Cd, Ce, Ni and Fe; an alloy of the metals; an oxide (MeOx) of the metals; a complex of the metals and carbon; and a mixture thereof([0013]).
It would have been obvious to one of ordinary skill in the art to use in the electrode of modified Simon, the active electrode material comprises at least one of graphite particles or lithium titanate particles as taught by Kwon as art recognized equivalence for the same purpose (i.e., anode active materials). See MPEP 2144.06 II.
Allowable Subject Matter
17.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 1-3, 6-8 and 18 is overcome.
In particular, the allowable limitation is  the porous layer of resin-bonded particles of active electrode material have been applied to the field of upstanding copper wires so as to leave a space between at least a portion of the porous layer and the remaining copper surface of the copper foil current collector.  
In the instant invention, the soft, pliant, porous layer of electrode material 310 is pressed onto the outer ends of the copper wires 306 so as to leave one or more buffer spaces 315 between the layer of electrode material 310 and the surface 301 of the copper foil 300 at the bases of its integrally formed copper wires 306([0048], Fig. 3, US 2020/0173028). And the resin-bonds between the particles and the upstanding copper wires 306 leaves spaces between them for a subsequently-introduced, infiltrating liquid electrolyte([0048]). Further, the buffer spaces 315 between the applied layer of electrode material 310 and the surface 301 of the copper foil 300 at the bases of the copper wires 306 also provide an opening or openings for infiltration with a liquid electrolyte solution in an assembled lithium cell([0048]).
Simon does not disclose, teach or render obvious the noted claim limitation.
Sato teaches the porous layer of resin-bonded particles of active electrode material have been applied to the field of upstanding copper wires ([0024], [0048]) but does not teach, disclose or render obvious so as to leave a space between at least a portion of the porous layer and the remaining copper surface of the copper foil current collector.  
16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  a buffer space is disposed between the porous electrode material and the surface of the current collector foil.  The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 17 above and apply herein.   
19. 	Claim  17 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
Response to Arguments
20.	Applicant’s arguments with respect to claim(s) 1-3, 6-10, and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724